   Case 1:19-cv-20498-MGC Document 4 Entered on FLSD Docket 02/20/2019 Page 1 of 2

AO 440(
      Rev.06/i2)SummonsirlaCivilAction

                                U NITED STATES D ISTRICT C OURT
                                                     forthe
                                           Southern DistrictofFlorida


                    JUAN FLORES


                       Plaintels)
                           V.                                 civilActionxo.d.
                                                                             !-                6r)
         RESURGENT CAPITAL SERVICES L.P.

                                                                             I'-1 c.ç - poy 4
                                                                                    -




                                                                                                YW     WW J
                                         SUM M ONSIN A CW IL ACTION       yjuEo By                    D.C.

To;(Dç/iwJcrlrm
              'namccrlltzltfrcr?C/
                                RESURGENTCAPITALSERVICESL.P.                    FE8 jj zjjg
                                    oCORPORATION SEF ICECOMPANY
                                 1201 HAYS STREET                                 AhloeuAe.NoBt.e
                                 TALLAHASSEE FL32301-2525                        CLERKo,UôSlDISTCX
                                               ,                                 S.D.    k.-MiAM.
                                                                                         .




          A lawsuithasbeen filed agaitutyou.

          W ithin21daysafterserviceofthissummonson you (notcotmtingthedayyou receivedit)- or60 daysifyou
are theUnited StatesoraUnited Statesagency,oran oftk eroremployeeofthe United Statesdescribed in Fed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionlmderRule12of
theFederalRulesofCivilProcedure. The answ erormotion m ustbe served on the plaintifforplaintiffsattom ey,
whosename and addressare: JUAN FLORES
                           8186 NW 114 PL
                           M EDLEY FL 33178-2543




          Ifyou failtorespond,judgmentbydefaultwillbeentered againstyou forthereliefdemandedin thecomplaint.
You also mustfileyouranswerorm otion with the court.


                                                                 CLERK (?F COURT                  a E@ obje

Ilate'
     .
                                                                         Si
                                                                          gnature o le       r caplz/.y lerk
      Case 1:19-cv-20498-MGC Document 4 Entered on FLSD Docket 02/20/2019 Page 2 of 2

AO440(Rev.06/12)SnmmonsinaCivilAction                                                                     7    US       Z       'fZ   77E 2U-Z .JE
V Z   7
      .I   .Xf    E

                                   U NITED STATES D ISTRICT C OURT                                        ..-.,...,,.
                                                          forthe                       Eo zx    .
                                                                                                                                ).C
                                                                                    FlL                                                  ,

                                                SouthernDistrictofFlorida                                                                @
                                                                                                                                         '
                                                                                             FEB 2p 2015
                                                                                                ANGEt> E.NOBLE
                                                                                                cuelm u S DIsyjcM1
                                                                                                                T.
                         JUAN FLORES                                                            S.D.OFitX.-M A


                                                                                    .o      -       .               '            ' ,-
                                                                   CivilActionNo.   .

                                                                                               . SC
                       LVNV FUNDING LLC                                          Iq -C)/'
                                                                                        -.2.& 1/;
                           Defendantls)
                                             SU>    ON S IN A CIW L ACTION

To;p qftndant'
             mnamccrl,addrcn) LVNV FUNDING LLC
                              C/o CORPORATION SERVICE COM PANY
                              1201 HAYS STREET
                              TALLAHASSEE,FL 32301-2525



             A lawsuithasbeen filed againstyou.
             W ithirl21daysafterserviceoft
                                         hissummonson you (notcountingtheday youreceived it)- or60daysifyou
 aretbeUnited StatesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribed in Fed.R.Civ.
 P.12(a)(2)or(3)- youmustserveontheplaintiffanr swertotheattachedcomplaintoramotiontmderRule12of
 theFederalRulesofCivilProcedlzre. The answerorm otion mustbeserved on theplaintifforplaintiffsattorney,
 whose nam e and addressare: JUAN FLORES
                             8186 NW 114 PL
                             M EDLEY FL 33178-2543



                 Ifyou failtorespondrjudgmentby defaultwillbeentered againstyouforthereliefdemandedinthecomplaint.
 You also mustfile youransw erorm otion w ith thecourt.


                                                                     CLERK OF COU                             * ' .Noble
                                                                                                    .                       ç
                                                                                                                            i
                                                                                                                            I
                                                                                                    xvA

 Date:                   % (                                                   Si        reofClerk              @ Clerk
